EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into
effective as of August 17, 2017 (the “Effective Date”) by and between PDC TN/FL,
LLC, a Delaware limited liability company (the “Purchaser”), and Nashville
Speedway, USA, Inc., a Delaware corporation (the “Seller”).

WITNESSETH:

WHEREAS, Seller is the owner in fee simple of parcel of land containing
approximately 150 acres located at 4847-F McCreary Road, Lebanon, Wilson County,
Tennessee 37090 being identified by the Wilson County assessor’s office as tax
parcel number 141-02600-00023141 as more particularly described on Exhibit A
attached hereto and incorporated herein by reference (hereinafter referred to as
the “Land”) and the exact description of the Land shall be shown on the Survey
(as defined herein) mutually approved by Seller and Purchaser;

WHEREAS, Purchaser desires to purchase from Seller the Land, any improvements
related thereto (the “Improvements”), and any rights, privileges, and easements,
if any, appurtenant to the Land, including, without limitation, and other water,
sewer, mineral and air rights and rights of way related thereto (collectively
the “Property”) and Seller desires to sell and transfer the same to Purchaser;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE 1: PROPERTY TO BE SOLD

1.1 Property to be Sold. Purchaser agrees to buy and Seller agrees to sell and
convey all of Seller’s right, title and interest in and to the Property,
pursuant to the terms and conditions set forth herein. Except as otherwise
expressly provided herein, the Property is being sold AS IS, WHERE IS. Title to
the Land shall be conveyed as provided herein.

ARTICLE 2: PURCHASE PRICE

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be Thirty-Five Thousand Dollars ($35,000.00) per acre and shall be paid at
Closing (as defined in Section 6.1 herein) by wire transfer received by Seller
or the closing agent, as applicable, subject to a credit to Purchaser for the
Earnest Money (as defined in Section 2.2 below) and closing adjustments as set
forth herein. Upon approval of the Survey, the Purchase Price shall be adjusted
based upon $35,000 per acre multiplied by the actual number of acres shown on
the Survey to the one-hundredths place (example: 149.57 acres).

2.2 Earnest Money. Purchaser has deposited with Fidelity National Title
Insurance Company (the “Title Company”), the sum of Seven Hundred and Fifty
Thousand Dollars ($750,000.00) (the “Earnest Money” shall include the referenced
deposit, any additional deposit and any interest accrued thereon) to be held in
escrow by the Title Company.

2.3 Escrow. The Earnest Money delivered to the Title Company shall be held in
trust for the mutual benefit of the parties subject to the terms and conditions
of this Agreement. The Earnest Money shall be deposited by the Title Company in
an interest bearing insured account with a reputable lending institution, with
the interest thereon to accumulate until such time as the Earnest Money is
released. If this Agreement terminates under circumstances which would permit
forfeiture of the Earnest Money to Seller, Seller will

 

1



--------------------------------------------------------------------------------

receive all interest accrued thereon; likewise, if this Agreement terminates
under conditions allowing the Purchaser to receive a refund of the Earnest
Money, Purchaser will receive all interest accrued thereon. If the sale of the
Property closes as contemplated, Purchaser will receive the benefit of the
Earnest Money and interest accrued thereon as a credit against the Purchase
Price. Any payments of income from the Earnest Money shall be subject to
withholding regulations then in force with respect to United States taxes. In
the event the Earnest Money is invested in an interest bearing account, then
Seller and Purchaser shall provide Title Company with appropriate Internal
Revenue Service Forms W-9 for tax identification number certification, or
non-resident alien certification, and Title Company shall be permitted to hold
the Earnest Money until it receives such forms.

2.4 No Liability of Holder of Earnest Money. Seller and Purchaser each agree to
indemnify Title Company and to hold Title Company harmless from and against any
and all liabilities incurred by Title Company in connection with holding the
Earnest Money under this Agreement, except to the extent due to Title Company’s
willful misconduct or gross negligence. In the event of any dispute or question
as to the duties of Title Company hereunder, Title Company shall be entitled, in
Title Company’s sole discretion, without liability to any person having any
claim to the Earnest Money, to refuse to perform any act other than to retain
the Earnest Money until Title Company’s obligations hereunder have been finally
determined by a court of competent jurisdiction, or until Title Company has
received appropriate instructions in writing signed by the Seller and Purchaser.
Title Company may act pursuant to the advice of counsel with respect to any
matter relating to this Agreement and shall not be liable for any action taken
by it in good faith in accordance with such advice, unless caused by the willful
misconduct or gross negligence of Title Company. Title Company does not have any
interest in the Earnest Money deposited hereunder but is serving as escrow
holder only and having only possession thereof.

ARTICLE 3: REPRESENTATIONS, WARRANTIES AND COVENANTS

Seller hereby represents, warrants and covenants to Purchaser as follows, which
shall be true as of the Effective Date and as of the Closing Date:

3.1 Authority of Seller. Seller has the right and authority to enter into this
Agreement and to sell the Property in accordance with the terms and conditions
hereof. The individual executing this Agreement on behalf of Seller has the
right and authority to bind Seller to the terms and conditions of this Agreement
without joinder or approval of any other party.

3.2 Deliveries. Seller has previously delivered to Purchaser due diligence
materials related to the Property. Prior to Closing Seller shall furnish
Purchaser with copies of any other information which may be reasonably requested
by Purchaser, within a reasonable amount of time. Purchaser will return all
documents furnished to Purchaser from Seller in the event the sale contemplated
herein is not consummated. Seller’s obligation to deliver the above-described
items to Purchaser may, without limitation, be satisfied by providing Purchaser
with access to an internet site containing electronic copies of the items to be
delivered by Seller. Seller makes no representation or warranty as to the truth
or accuracy of data or information provided in third party documents relative to
title, survey, engineering, geotechnical or environmental matters and Purchaser
agrees that it is not relying on Seller or Seller’s agents or consultants
relative to its due diligence in such areas.

3.3 Compliance with Existing Laws. All licenses, certificates and permits, if
any, required to own, operate, use and maintain the Real Property according to
its present use shall be transferred to Purchaser at Closing (the “Licenses”),
to the extent transferrable, and with the understanding that the Property is not
in operation currently and is not being purchased with a view towards operating
it as an auto track and as such no licenses, certificates or permits relating to
such use are contemplated by this provision. To Seller’s knowledge, the Real
Property is not in violation of any laws, rules, statutes or regulations
applicable to the Property, including, without limitation, any laws, rules,
statutes or regulations related to environmental protection,

 

2



--------------------------------------------------------------------------------

wetlands, or public health and safety. From the Effective Date until the
Closing, Seller shall comply in all material respects with any laws, rules,
statutes or regulations applicable to the Property.

3.4 No Management Agreements, Leases, and Service Contracts. There are no real
estate management and/or leasing agreement, maintenance agreement, security
contract, service contract, or other agreements with respect to the Property.

3.5 No Condemnation; No Litigation. There are no condemnation or eminent domain
proceedings pending against the Real Property, and Seller has received no
written notice and has no knowledge of any such proposed condemnation or eminent
domain proceeding. Seller knows of no cause of action or litigation pending
against or involving the Real Property or Seller which would affect the Real
Property, and Seller has received no written notice of any threat of such
litigation.

3.6 Condition of Property. The physical condition of the Property shall not
materially adversely change between the Effective Date and the date of Closing.

3.7 Environmental Condition of Property. Seller has not received written notice
from any federal, state, or other agency with jurisdiction over the Property
(a) that the Property is in violation of any applicable federal, state or other
law, ordinance or regulation regarding hazardous materials, or (b) that Seller
is in violation of any environmental laws.

3.8 Operation of the Property. Seller covenants that, to the extent it is within
Seller’s control, Seller will not voluntarily create or cause or permit a lien
or encumbrance to attach to or on the Property between the Effective Date and
Closing. Seller shall maintain the Real Property in the ordinary course of
business prior to the Closing in substantially the same fashion as it has prior
to the Execution Date . Seller shall not enter into or amend any lease or
service contract affecting the Property that will bind Purchaser post-Closing
without Purchaser’s prior written consent.

3.9 Easement Agreements from Seller. Seller covenants that, at or before
Closing, Seller will execute in favor of Purchaser the following easement
agreements and any other easement agreements reasonably required to complete the
transfer of the Land and to proceed with Purchaser’s proposed development of the
Land for industrial warehouse uses (collectively, the “Easements”), and all such
Easements to be on terms reasonably satisfactory to Seller and not to unduly
burden or unreasonably interfere with Seller’s other property and to provide
reciprocal easement rights to Seller, as appropriate (e.g. utility, construction
and drainage rights):

 

  (a) Easement granting Purchaser the right to construct utility facilities
(including water, sewer, gas, telecom, and electric) and the right to tap into
existing water, sewer, telecom and electric utilities located on Seller’s
adjacent real property;

 

  (b) Easement granting Purchaser temporary construction easements across
Seller’s adjacent real property in connection with the work to be performed by
Purchaser in connection with its work related to the development including the
infrastructure (roads, utilities, drainage, etc.) which work will be done in a
manner consistent with Resolution No. 17-2083, from the City Council of Lebanon
and with the Ordinance of the City Council of the City of Lebanon, Tennessee No.
00-2059;

 

  (c) Easement granting Purchaser the permanent right for drainage of storm
water to Seller’s adjacent real property and the right to maintain, repair and
replace the utilities facilities related to such drainage;

 

  (d)

Easement granting Purchaser the right to grade, cut, fill and balance on the
Property and Seller’s adjacent real property containing approximately 150 acres
(the “Option Property”) that is

 

3



--------------------------------------------------------------------------------

  subject to that certain Option to Purchase Agreement between Seller and
Purchaser dated the date hereof (the “Option Agreement”);

 

  (e) Easement granting Purchaser permanent access and construction easements as
reasonably necessary related to Seller’s adjacent real property (including,
without limitation, Marty Robbins Drive and Darrell Waltrip Drive) for the
purpose of improving and accessing roadways, sidewalks, and related
improvements.

3.10 Survival. The representations, warranties and covenants by Seller in this
Agreement shall survive the Closing for a period of six (6) months.

ARTICLE 4: TITLE AND SURVEY

4.1 Title Insurance. Purchaser shall, at Seller’s expense (up to $11,000),
within 20 days from the Effective Date, obtain a commitment for owner’s title
insurance on the standard ALTA Owner’s Policy Form 2006 (the “Title
Commitment”). The Title Commitment and the title policy shall be issued by the
Title Company and shall be provided by Purchaser’s attorney. The Title
Commitment shall indicate that title is owned by Seller, free and clear of all
liens and encumbrances except for the matters agreed to by Purchaser prior to
Closing (the “Permitted Exceptions”). At the Closing, the Title Company
(i) shall insure that Purchaser is vested with good and marketable fee simple
title to the Property, subject only to the Permitted Exceptions and (ii) shall
delete the standard exceptions for mechanics and materialmen’s liens, parties in
possession, “gap” coverage, and matters which an accurate survey would disclose.

4.2 Survey. Purchaser shall obtain, at Purchaser’s expense, an updated as-built,
ALTA survey of the Land (the “Survey”) certified by a licensed surveyor as of a
date which follows the Effective Date. Purchaser shall provide Seller with a
copy of the Survey. The legal description on the Survey shall replace the legal
description of the Land and shall be conveyed to Purchaser at Closing.

4.3 Title and Survey Review. If the Title Commitment or Survey shows matters
which are not satisfactory to Purchaser, Purchaser shall give Seller written
notice thereof within twenty (20) days following the last to be received by
Purchaser of the Title Commitment or Survey (but in no event later than 60 days
after the Effective Date), and shall state in writing its objection to the same.
Failure to give such notice within said 20-day period shall constitute approval
of the Title Commitment and the Survey. Within ten (10) days after receipt of
such objections, Seller shall have the right, but shall not be obligated, to
cure any objections. If Seller shall fail within such ten (10) day period to
cure or commit to cure such objections, then Purchaser may elect, by written
notice to Seller, either to: (i) terminate this Agreement and receive a refund
of the Earnest Money or (ii) waive all title defects which Seller is unwilling
to cure and proceed with Closing hereunder as if said title defects did not
exist. Closing may be extended for up to 30 days in order for Seller to cure any
title or survey defect which it has committed to cure.

ARTICLE 5: CONDITIONS TO CLOSING

5.1 Closing Conditions. The obligations of Purchaser and Seller to consummate
the Closing is expressly conditioned upon the satisfaction of all of the
following conditions or the waiver of such conditions by Purchaser and Seller:

 

  (a) Agreement by Purchaser and Seller of the forms of the Easement Agreements
to be executed by Seller at or before Closing.

 

  (b)

Receipt by Purchaser and Seller of evidence in form reasonably satisfactory to
Purchaser and Seller that the sale of any real property owned by Seller outside
of the speedway and the ring road surrounding it, including the purchase of the
Land by Purchaser, will not trigger a default

 

4



--------------------------------------------------------------------------------

  under those certain Variable Rate Tax Exempt Infrastructure Revenue Bonds
issued by the Sports Authority of the County of Wilson, Tennessee which has a
remaining balance of $16,300,000 as of December 31, 2016 (the “Bonds”) or
trigger a draw under the letter of credit securing Seller’s performance under
the Bonds.

 

  (c) Receipt by Purchaser of final approval by the applicable governmental
authority of the subdivision of the Land to create a separate legal parcel that
permits development of the Land for industrial warehouse use which approval
shall include, without limitation, approval of a plat of the Property to be
recorded at Closing.

 

  (d) Receipt by Purchaser and Seller of an executed, recordable full release as
to the Land and all other adjacent real property owned by Seller of the
Protective Covenant of record at Book 736, Page 754, Register’s Office for
Wilson County, Tennessee.

Seller agrees to use its cooperate in good faith with Purchaser’s efforts to
satisfy each of the foregoing conditions to Closing. In the event that any of
the foregoing conditions are not satisfied or waived by Purchaser and Seller,
then Purchaser may extend the date of Closing as permitted by Section 7.2
herein. In the event that Purchaser extends the date of Closing and any of the
foregoing conditions are not satisfied or waived by Purchaser and Seller by the
new date of Closing, then Purchaser or Seller may terminate this Agreement by
providing the other party with written notice and the Earnest Money shall be
immediately returned to Purchaser and the parties shall have no further
obligations under this Agreement.

ARTICLE 6: CLOSING DELIVERIES

6.1 Closing Documents. Seller shall deliver to Purchaser at or before the
Closing a FIRPTA form, an IRS 1099 form, a Closing Statement, the Easement
Agreements, and a Special Warranty Deed acceptable to Purchaser’s attorney,
conveying title to the Property to Purchaser, free and clear of all liens,
encumbrances, easements and restrictions, except the Permitted Exceptions. At
Closing, Seller shall also provide a certification that all of Seller’s
representations and warranties remain in full force and effect as of the date of
Closing.

6.2 Licenses and Permits. Seller shall transfer to Purchaser at or before the
Closing such leases, service contracts, agreements, licenses and permits held by
Seller with respect to the operation of the Property which are transferable from
Seller to Purchaser and which Purchaser elects to assume.

6.3 Title Affidavit. Seller shall deliver at or before the Closing an affidavit
and indemnity of Seller, in the form required by the Title Company, stating,
among other things, that there are no outstanding unpaid bills for which liens
can be attached to the Property and in form sufficient for the Title Company to
provide “gap” coverage.

ARTICLE 7: CLOSING

7.1 Closing. The purchase and sale contemplated herein shall be consummated at
the Closing (referred to herein as the “Closing”) which shall occur upon the
earlier to occur of (i) within 30 days from the date of satisfaction of all
closing conditions set forth herein in Article 5 or (ii) 120 days from the
Effective Date, subject to the extension rights set forth herein.

7.2 Extension Right. Purchaser and Seller acknowledged that it may be necessary
to extend the targeted date of Closing to accommodate required public hearing
schedule(s) for any applicable governmental authority or public utility provider
related to satisfying the closing conditions set forth herein in Article 5.
Purchaser shall have the right to extend the date of Closing to the earlier to
occur of (i) the date that is within thirty (30) days after satisfaction of the
closing conditions set forth herein in Article 5 or (ii) 180 from the Effective
Date, in the event that (a) the closing conditions set forth herein in Article 5
are not

 

5



--------------------------------------------------------------------------------

satisfied by the targeted date of Closing and (b) Purchaser has completed all or
substantially all of the actions described below as of the targeted date of
Closing.

 

  (a) Section 5.1(b) has been fully satisfied;

 

  (b) Purchaser has submitted formal applications, including required survey,
plat and engineering plans, to any applicable governmental authority or public
utility provider pursuant to Section 5.1(d) and 5.1(e); and

 

  (c) Preliminary and/or final public hearing dates, as applicable, pursuant to
Section 5.1 (d) and/or Section 5.1(e) shall be on the agenda of an upcoming
public hearing of any applicable governmental authority or public utility
provider.

Seller and Purchaser also agree to grant any other extension rights which would
be commercially reasonable based on the status of the progress toward
satisfaction of the conditions to Closing.

7.3 Possession. Possession of the Property shall be transferred to Purchaser on
the date of the Closing, subject only to the Permitted Exceptions.

7.4 Closing Costs. At or before Closing Seller shall pay the following costs:

(i) the cost of the Title Commitment, any title search fees, the title premium
for the owner’s policy of title insurance,

(ii) any rollback taxes assessed against the Property, and

(iii) any liens against the Property that are not Permitted Exceptions.

At or before Closing Purchaser shall pay the following costs:

(i) the cost of the recording fees and the transfer tax related to the recording
of the deed,

(ii) financing costs,

(iii) Survey costs,

(iv) the costs of any environmental site assessment or other inspection reports
related to this transaction, and

(v) the costs (including, without limitation, engineering costs, attorneys’
fees, recording fees, and other such charges) required to obtain satisfaction of
the conditions set forth in Section 5.1 (c), (d) and (e) herein.

Each party shall pay its own attorney’s fees in connection with this
transaction.

7.5 Prorations. Real and personal property ad valorem taxes upon the Property
assessed for the year in which Closing occurs (regardless of when due and
payable) shall be prorated. If the amount of such taxes for the year in which
the Closing occurs cannot reasonably be determined, the apportionment shall be
based at Closing upon the amount of such taxes for the next preceding tax year
on the unimproved portion of the real estate but shall be readjusted when the
amount of such taxes is finally determined. Any back taxes assessed for any year
prior to the year in which Closing occurs shall be paid in full by Seller at
Closing, including all delinquent and/or interest charges.

 

6



--------------------------------------------------------------------------------

ARTICLE 8: CONDEMNATION AND RISK OF LOSS

8.1 Condemnation. In the event of condemnation or receipt of notice of
condemnation or taking of any material part of the Property by governmental
authority prior to the date of Closing, Purchaser, at its option, shall have the
right to terminate this Agreement, and the Earnest Money, shall be refunded to
Purchaser, at which time all parties shall be relieved of all right and
responsibilities in this Agreement, at law and in equity. If Purchaser does not
elect to terminate this Agreement, as aforesaid, then Closing hereunder shall be
consummated as herein provided and without reduction of the Purchase Price, but
all condemnation awards or payments shall be assigned to Purchaser. In no event
shall Seller be under any duty to restore the Property following condemnation.

8.2 Risk of Loss. The risk of loss or damage to the Property prior to Closing by
fire or other casualty, act of God, or any other event shall be upon Seller. If
all or a part of the Property is damaged, as aforesaid, prior to Closing and the
cost to repair exceeds $25,000, Purchaser, at its option, shall have the right
to terminate this Agreement, and thereupon the Earnest Money shall be refunded
to Purchaser, at which time all parties shall be relieved of all rights and
responsibilities in the Agreement, at law and in equity. If Purchaser does not
elect to terminate, as aforesaid, then Closing hereunder shall be consummated as
herein provided, without reduction of the Purchase Price, but all insurance
proceeds payable as a result of such damage or casualty, if any, but only up to
the amount of the Purchase Price (other than proceeds from loss of rent
insurance for the period prior to the Closing which shall be paid to Seller),
shall be assigned to Purchaser and all causes of action of Seller arising out of
said damage shall be assigned to Purchaser. In no event shall Seller be under
any duty to restore the Property following such damage or casualty.

ARTICLE 9: NO REAL ESTATE COMMISSION

9.1 No Real Estate Commission. Seller and Purchaser represent and warrant to
each other that neither Seller nor Purchaser has dealt with, consulted or
engaged any real estate broker, or agent.

9.2 Hold Harmless. Each party (an “Indemnitor”) hereby agrees to indemnify and
hold the other party (the “Indemnitee”) harmless from any liability, claim or
demand, cost or expense, including reasonable attorneys’ fees the Indemnitee may
suffer or incur by reason of the claims of any real estate broker or agent other
than as provided in Section 8.1 above who may claim to have dealt with,
consulted or been engaged by Indemnitor in connection with this transaction.
Notwithstanding anything contained herein to the contrary, this indemnity shall
survive Closing or termination of this Agreement and shall not be subject to the
limitations on remedies contained in Article 9 below.

ARTICLE 10: DEFAULT

10.1 Default by Purchaser. In the event that Purchaser fails to perform under
this Agreement, including the failure to consummate the purchase of the Property
under the terms stated in this Agreement, Seller shall have the following
exclusive remedy: Seller shall terminate this Agreement after providing written
notice to Purchaser and a two (2) business day period to cure, and Seller shall
retain the Earnest Money as liquidated damages. Seller agrees that the remedies
set forth in this Agreement are fair and equitable and Seller agrees that it
will not assert the lack of mutuality of remedies as a defense in the event of a
dispute.

10.2 Default by Seller. If Seller fails to perform under this Agreement,
Purchaser shall have the right, after providing written notice to Seller and a
five (5) business day period to cure, either (i) to receive back the Earnest
Money, and thereby terminate this Agreement, or (ii) to require specific
performance on the part of Seller and receive any attorneys’ fees and expenses
related to the enforcement of Purchaser’s rights under this Agreement, but shall
have no other remedies at law or in equity. Purchaser agrees that the remedies
set forth in this Agreement are fair and equitable and Purchaser agrees that it
will not assert the lack of mutuality of remedies as a defense in the event of a
dispute. Notwithstanding the foregoing, if specific performance is made
unavailable as a remedy to Purchaser by Seller’s affirmative acts or intentional
omissions, Purchaser will be

 

7



--------------------------------------------------------------------------------

entitled to pursue all rights and remedies available at law or in equity. The
provisions of this Section 9.2 shall not limit any rights or remedies Purchaser
may have after Closing with respect to those representations, warranties,
indemnities or other provisions of this Agreement that survive Closing or under
the deed, assignments or other documents entered into at Closing pursuant to
this Agreement.

10.3 Indemnity Survival. The foregoing provisions relating to liquidated damages
shall not apply in any way to the indemnities provided by each party to the
other pursuant to this Agreement.

ARTICLE 11: MISCELLANEOUS PROVISIONS

11.1 Completeness; Waiver. This Agreement constitutes the final, complete,
exclusive and entire agreement between the parties hereto with respect to the
transactions contemplated herein, and it supersedes all prior discussions,
understandings or agreements between the parties. Failure by Seller and
Purchaser to insist upon or enforce any of its rights hereto shall not
constitute a waiver thereof, except as provided herein.

11.2 Assignment and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of each of the parties hereto, their respective
heirs, permitted successors, permitted assigns, beneficial owners and
representatives. The rights of Purchaser under this Agreement shall be
transferable or assignable by Purchaser, in whole or part, without Seller’s
prior consent.

11.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Tennessee. The parties agree that the venue for any
litigation arising out of this Agreement shall be the court of competent
jurisdiction in Wilson County, Tennessee.

11.4 Counterparts/Facsimiles/PDF. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more such
counterparts. All counterparts shall collectively constitute a single agreement.
Execution evidenced by facsimile signature and/or PDF signature shall be deemed
an original for all purposes.

11.5 Notice. All notices, consents and other communications hereunder shall be
in writing and shall be (i) personally delivered or (ii) sent by a nationally
recognized overnight courier service or (iii) sent by first class, registered or
certified mail, return receipt requested, postage prepaid as follows:

 

  (a) If to Seller, to the address stated below, or to such address as may have
been furnished by Seller to Purchaser in writing:

 

   Nashville Speedway, USA, Inc.       Attn: Klaus M. Belohoubek, Esq.      
Senior Vice President – General Counsel       3411 Silverside Road         
Tatnall Bldg., Suite 201          Wilmington, DE 19810      

 

  (b) If to Purchaser, to the address stated below, or to such other address as
may have been furnished by Purchaser to Seller in writing:

 

   PDC TN/FL, LLC          Attn: Whitfield Hamilton          35 Music Square
East, Suite 301       Nashville, TN 37203      

 

 

8



--------------------------------------------------------------------------------

with copy to:    C. Mark Carver, Esq.          Sherrard Roe Voigt & Harbison,
PLC       150 Third Avenue South, Suite 1100       Nashville, TN 37201      

Any such notice, request, consent or other communications shall be deemed
received (i) at such time as it is personally delivered by hand, (ii) one
business day after deposit with a courier delivery service, or (iii) on the
third business day after it is mailed, as the case may be.

11.6 Further Assurances. The parties shall execute such additional documents and
do such other acts as may be reasonably required to carry out the intent of this
Agreement. Without limitation, Seller shall make available resolutions,
certificates of existence, by-laws, operating agreements, and such other
documents as may be required to evidence Seller’s power and authority to carry
out this Agreement.

11.7 Time of the Essence. Time is of the essence with respect to the performance
of each of the covenants and agreements under this Agreement.

11.8 Attorneys’ Fees. In the event that a party hereto engages attorneys to
enforce its rights in connection with or related to this Agreement (including
suits after Closing which are based on or related to this Agreement), the
prevailing party in any such action shall be entitled to receive from the
non-prevailing party its reasonable attorneys’ fees and costs, and court costs.

11.9 Business Day. If any date or any period provided in this Agreement ends on
a Saturday, Sunday or legal holiday, the applicable period shall be extended to
the first business day following such Saturday, Sunday or legal holiday.

11.10 Representation by Counsel. The parties acknowledge that each party to this
Agreement has been represented by counsel and such counsel have participated in
the negotiation and preparation of this Agreement. This Agreement shall be
construed without regard to any presumption or rule requiring that it be
construed or constructed against the party who has drafted or caused the
Agreement to be drafted.

11.11 Notice by Counsel. Anything contained in this Agreement to the contrary
notwithstanding, all notices pursuant to this Agreement, whether from Seller to
Purchaser or from Purchaser to Seller, will be effective if executed by and sent
by the attorney of the party sending such notice. Purchaser and Seller hereby
agree that if a notice is given hereunder by counsel, such counsel may
communicate directly in writing with all principals, as may be required to
comply with the notice provisions of this Agreement.

11.12 Confidentiality. The Confidentiality Agreement between the parties dated
June 22, 2015 shall remain in force, however, Seller will be allowed to file
this Agreement and material amendments thereto with the Securities Exchange
Commission.

SIGNATURES ON FOLLOWING PAGE:

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

PURCHASER:    

PDC TN/FL, LLC,

a Delaware limited liability company

    By:   /s/ Whitfield Hamilton       Whitfield Hamilton, Local Partner

 

 

SELLER:    

NASHVILLE SPEEDWAY, USA, INC.,

a Delaware corporation

    By:   /s/ Klaus M. Belohoubek       Klaus M. Belohoubek,       Senior Vice
President –General Counsel

 

 

 

 

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

DRAWING SHOWING THE APPROXIMATE LOCATION OF THE LAND

 

LOGO [g442530g24h31.gif]

 

11